DETAILED ACTION

This office action is in response to the application filed on 01/28/2019.  Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Drawing
The drawing submitted on 01/28/2019 is acknowledged and accepted by the examiner.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by INOUE et al. (US Patent or PG Pub. No. 20170237060, hereinafter ‘060). 
	

Claim 2, ‘060 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the protective device further comprises an insulating post (e.g., the structure providing the bonding force comprising 13b) supporting and connecting the first conductive component and the second conductive component (e.g., through 30, 31/32, see [0068], Fig. 10).
Claim 3, ‘060 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the switching unit comprises a connector of film structure configured as a conductive element (e.g., see [0069][0070]) that softens and contracts at the predetermined temperature, so as to disconnect the first conductive component from the second conductive component (e.g., see [0056][0069]-[0072][0088][0090], Fig. 10).
Claim 4, ‘060 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein a material of the connector of film structure comprise polyethylene, polyester, or a combination thereof (e.g., see [0056][0069]-[0072][0088][0090], Fig. 10). 

Claim 6, ‘060 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein the connector of film structure is a layered structure disposed between the first conductive component and the second conductive component (e.g., see [0056][0069]-[0072][0088][0090], Fig. 10). 
Claim 7, ‘060 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the structure of the switching unit comprises a layered structure (e.g., see [0056][0069]-[0072][0088][0090], Fig. 10). 
Claim 8, ‘060 teaches the limitations of claim 7 as discussed above.  It further teaches that wherein a material of the switching unit comprise one or more of acrylic, polyethylene, and resin (e.g., see [0056][0069]-[0072][0088][0090], Fig. 10). 
Claim 9, ‘060 teaches the limitations of claim 1 as discussed above.  It further teaches that wherein the first conductive component is an electrode tab of the cell (e.g., the external terminal 12 of 1, see Fig. 1-3, 10), and the second conductive component is an electrode sheet of the cell (e.g., the sheet shaped 11 of 1, see Fig. 1-3, 10-13).
Claim 10, ‘060 teaches the limitations of claim 1 as discussed above.  It further teaches that claim 1, wherein the first conductive component is an electrode of an external circuit (e.g., the external electric wiring connected with and/or powered by the external terminal 12 of 1, see [0049]), and the second conductive component is an 
Claim 11, ‘060 teaches the limitations of claim 2 as discussed above.  It further teaches that wherein the structure of the switching unit comprises a layered structure (e.g., see [0056][0069]-[0072][0088][0090], Fig. 10).
Claim 12, ‘060 teaches the limitations of claim 3 as discussed above.  It further teaches that wherein at a temperature lower than the predetermined temperature, the connector of film structure has a height H1 equal to a height H2 of the insulating post (e.g., the height of the connector of film structure at the top of 13b has the same height of 13b before the temperature reaches the predetermined temperature, see Fig. 10B, 10C, 10D).
Claim 13, ‘060 teaches the limitations of claim 12 as discussed above.  It further teaches that wherein a bulged portion of the connector of film structure contacts with the first conductive component, to form a contact point or a contact surface (e.g., the contact portion of 31 to 32, see Fig. 10B, 10C).
Claim 14, ‘060 teaches the limitations of claim 13 as discussed above.  It further teaches that wherein the bulged portion is disengaged from the first conductive component when the core temperature of the cell reaches the predetermined temperature (e.g., see [0056][0069]-[0072][0088][0090], Fig. 10D).
Claim 15, ‘060 teaches a cell (e.g., 1, see Fig. 1-16), comprising a protective device (e.g., the current interrupting mechanism), wherein the protective device comprises: a first conductive component and a second conductive component disposed oppositely and spaced apart (e.g., 11 and 12 spaced by 13b and 30, see Fig. 10); and 
Claim 16, ‘060 teaches the limitations of claim 15 as discussed above.  It further teaches that wherein the protective device further comprises an insulating post (e.g., the structure providing the bonding force comprising 13b) supporting and connecting the first conductive component and the second conductive component (e.g., through 30, 31/32, see [0068], Fig. 10).
Claim 17, ‘060 teaches the limitations of claim 16 as discussed above.  It further teaches that wherein the switching unit comprises a connector of film structure configured as a conductive element that softens and contracts at the predetermined temperature, so as to disconnect the first conductive component from the second conductive component (e.g., see Fig. 10B, 10C).
Claim 18, ‘060 teaches the limitations of claim 17 as discussed above.  It further teaches that wherein a bulged portion of the connector of film structure contacts with the first conductive component, to form a contact point or a contact surface, and the bulged portion is disengaged from the first conductive component when the core temperature of the cell reaches the predetermined temperature (e.g., see Fig. 10D).
Claim 19, ‘060 teaches the limitations of claim 14 as discussed above.  It further teaches that wherein the first conductive component is an electrode tab of the cell (e.g., 
Claim 20, ‘060 teaches the limitations of claim 14 as discussed above.  It further teaches that wherein the first conductive component is an electrode of an external circuit (e.g., the external electric wiring connected with and/or powered by the external terminal 12 of 1, see [0049]), and the second conductive component is an electrode tab of the cell (e.g., the internal terminal 11 of 1, see [0048][0050][0122], Fig. 1-3, 10).
Examiner's Note:
Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUE ZHANG whose telephone number is (571)270-1263.  The examiner can normally be reached on M-F: 8:30AM-5:00PM
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-2838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUE ZHANG/
Primary Examiner, Art Unit 2838